605 F.2d 492
PUGET SOUND GILLNETTERS ASSOCIATION et al., Petitioners,v.UNITED STATES DISTRICT COURT FOR the WESTERN DISTRICT OFWASHINGTON, Respondent,United States of America et al., Real Parties in Interest.COLUMBIA RIVER FISHERMEN'S PROTECTIVE UNION, INC., et al.,Petitioners-Appellants,v.UNITED STATES DISTRICT COURT FOR the DISTRICT OF OREGON, Respondent,andUnited States of America et al., Real Parties in Interest-Appellees.UNITED STATES of America et al., Plaintiffs-Appellees,v.STATE OF WASHINGTON et al., Defendants-Appellants.
Nos. 77-3129, 77-3208, 77-3209, 77-3654 and 77-3655.
United States Court of Appeals,Ninth Circuit.
Sept. 14, 1979.

Appeal from the United States District Court for the Western District of Washington.
Before GOODWIN, WALLACE and KENNEDY, Circuit Judges.

ORDER

1
These cases come before us for consideration in light of the judgment and order of the Supreme Court of the United States in Washington v. Washington State Commercial Passenger Fishing Vessel Ass'n, --- U.S. ----, 99 S.Ct. 3055, 61 L.Ed.2d 823 (1979), vacating the judgment of this court, 573 F.2d 1123, in these causes and remanding them for further proceedings in conformity with the opinion of the Supreme Court.


2
It is therefore ordered that the judgment previously entered by this court in causes Nos. 77-3129, 77-3208, 77-3209, 77-3654, and 77-3655, is affirmed to the extent that it is consistent with the opinion of the Supreme Court, and the causes are remanded to the United States District Courts for the Western District of Washington and the District of Oregon for further proceedings in conformity with the opinion of the Supreme Court.